Case: 17-50947   Document: 00514550473    Page: 1   Date Filed: 07/11/2018




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                               No. 17-50947                       July 11, 2018
                                                                 Lyle W. Cayce
                                                                      Clerk



GEORGE L. CARTER,

                                        Plaintiff−Appellant,

versus

BRAD LIVINGSTON, Executive Director,
  Texas Department of Criminal Justice;
WILLIAM STEPHENS, Director,
Texas Department of Criminal Justice, Correctional Institutions Division;
JOE GRIMES, Director of Prison and Jail Operations for Region IV;
BRUCE TONEY,
  Inspector General for Texas Department of Criminal Justice;
KELLI WARD, Offender Grievance Coordinator;
MIGUEL MARTINEZ, Warden of Dolph Briscoe;
JORGE ALVAREZ, Assistant Warden of Dolph Briscoe;
JAMES THOMPSON, III, Major of Dolph Briscoe;
JUAN LOPEZ, Correction Officer of Texas Department of Criminal Justice;
JOE WELLS, Correction Officer of Texas Department of Criminal Justice;
RENE RODRIGUEZ,
  Correctional Officer of Texas Department of Criminal Justice;
SILVERIO SANCHEZ,
  Correctional Officer of Texas Department of Criminal Justice;
SANDRA GARCIA, Counselor Substitute to Dolph Briscoe;
TERRI Y. DRIVER, Unit Grievance Investigator (UGI);
YVETTE MARGUEZ, Program Supervisor at Dolph Briscoe;
WILLIAM DUBOSE, JR., Laundry Manager at Dolph Briscoe,

                                        Defendants−Appellees.
     Case: 17-50947      Document: 00514550473        Page: 2     Date Filed: 07/11/2018


                                     No. 17-50947


                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 5:16-CV-1050




Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *

      George Carter, Texas prisoner #1561528, appeals the dismissal of his
42 U.S.C. § 1983 action against the defendants. He moves for leave to proceed
in forma pauperis (“IFP”). By moving to proceed IFP in this court, Carter
challenges the district court’s certification that his appeal is not taken in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Thus, his request
“must be directed solely to the trial court’s reasons for the certification deci-
sion.” Id. An appeal is taken in good faith if it raises legal points that are
arguable on the merits and thus non-frivolous. Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983).

      Although pro se briefs are afforded liberal construction, Grant v. Cuellar,
59 F.3d 523, 524 (5th Cir. 1995), arguments must be briefed to be preserved,
Yohey v. Collins, 985 F.2d 222, 224−25 (5th Cir. 1993). Carter fails to brief any
response to the district court’s conclusions that he was allowed to pursue his
administrative remedies with respect to his lost property and that his remain-
ing claims were barred by Heck v. Humphrey, 512 U.S. 477, 486−87 (1994), and
Edwards v. Balisok, 520 U.S. 641, 646−48 (1997), or by Parratt v. Taylor,


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.


                                            2
    Case: 17-50947    Document: 00514550473    Page: 3   Date Filed: 07/11/2018


                                No. 17-50947

451 U.S. 527 (1981), and Hudson v. Palmer, 468 U.S. 517 (1983).

      Because Carter fails to raise any legal issues arguable on their merits,
the motion to proceed IFP is DENIED, and the appeal is DISMISSED as friv-
olous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

      This dismissal counts as a strike under 28 U.S.C. § 1915(g). Coleman v.
Tollefson, 135 S. Ct. 1759, 1763−64 (2015). Carter is WARNED that if he
accumulates three strikes, he may not proceed IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g).




                                      3